POS EX Securities Act File No. 333-106576 Investment Company Act File No. 811-21386 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No [] Post‑Effective Amendment No. 22 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 22 [X] Dreyfus Manager Funds I (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective immediately after filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A. Parts A and B of Post-Effective Amendment No. 18 to the Registration Statement filed on July 28, 2011 pursuant to Rule 485(b) under the Securities Act of 1933, as amended are incorporated by reference herein. DREYFUS MANAGER FUNDS I PART C. OTHER INFORMATION Item 28. Exhibits. (a) Registrant's amended and Restated Agreement and Declaration of Trust is incorporated by reference to Exhibit (a) of Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A, filed on November 18, 2003. (a)(1) Articles of Amendment is incorporated by reference to Exhibit (a)(1) of Post-Effective Amendment No. 14 to the Registration Statement on Form N-1A, filed on June 5, 2009. (b) Registrant's By-Laws is incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 18 to the Registration Statement on Form N-1A, filed on July 28, 2011. (d)(1) Management Agreement is incorporated by reference to Exhibit (d)(1) of Post-Effective Amendment No. 11 to the Registration Statement on Form N-1A, filed on July 27, 2007. (d)(2) Sub-Investment Advisory Agreement is incorporated by reference to Exhibit (d)(2) of Post Effective Amendment No. 11 to the Registration Statement on Form N-1A, filed on July 27, 2007. (e)(1) Distribution Agreement is incorporated by reference to Exhibit (e)(1) of Post-Effective Amendment No. 18 to the Registration Statement on Form N-1A, filed on July 28, 2011. (e)(2) Forms of Service Agreements are incorporated by reference to Exhibit (e)(2) of Post-Effective Amendment No. 11 to the Registration Statement on Form N-1A, filed on July 27, 2007. (e)(3) Forms of Supplement to Service Agreements are incorporated by reference to Exhibit (e)(3) of Post-Effective Amendment No. 11 to the Registration Statement on Form N-1A, filed on July 27, 2007. (g)(1) Custody Agreement is incorporated by reference to Exhibit (g)(1) of Post-Effective Amendment No. 18 to the Registration Statement on Form N-1A, filed on July 28, 2011. (h)(1) Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(1) of Post-Effective Amendment No. 12 to the Registration Statement on Form N1-A, filed on January 28, 2008. (h)(2) Shareholder Services Plan is incorporated by reference to Exhibit (h) of Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A, filed on October 25, 2006. (i) Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (i) of Pre-Effective Amendment No. 2 to the Registration Statement on Form N-1A, filed on December 5, 2003. (j) Consent of Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 18 to the Registration Statement on Form N-1A, filed on July 28, 2011. (m) Distribution Plan (Rule 12b-1 Plan) is incorporated by reference to Exhibit (m) of Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A, filed on October 25, 2006. (n) Rule 18f-3 Plan, as revised. (p)(1) Code of Ethics is incorporated by reference to Exhibit (p)(1) of Post-Effective Amendment No. 13 to the Registration Statement on Form N-1A, filed on July 29, 2008. (p)(2) Code of Ethics adopted by Sub-Investment Adviser is incorporated by reference to Exhibit (p)(2) of Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A, filed on November 18, 2003. (p)(3) Code of Ethics for the Non-management Board Members of The Dreyfus Family of Funds is incorporated by reference to Exhibit (p)(3) of Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A, filed on July 28, 2010. Other Exhibits (a)Powers of Attorney is incorporated by reference to Exhibit (a) of Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A, filed on July 28, 2010. (b)Certificate of Secretary is incorporated by reference to Exhibit (a) of Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A, filed on July 28, 2010. Item 29.Persons Controlled by or under Common Control with Registrant.Not ApplicableItem 30.Indemnification.The Registrant's charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorney's fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant.
